Mr. Justice Aldrey
delivered the opinion of the court,
It was charged that on the 26th of September, 1919, the defendant unlawfully, wilfully and maliciously sold adulterated milk. He was convicted and appealed to this court.
The appellant alleges that two errors were committed hy the trial court, to wit: In overruling his demurrer to the information and in weighing the evidence examined at the trial.
As to the first assignment, the appellant maintains that his demurrer on the ground of failure to alleg’e in the information that the adulterated milk was sold as pure milk should have been sustained. As that plea was not made before the trial we can not consider it, according to the cases of People v. París, 25 P. R. R. 103; People v. Ramírez de Arellano, 25 P. R. R. 243; People v. Rosaly, ante, page 438, and People v. González, ante, page 24.
Although the second assignment is that the trial court erred in weighing the evidence, the appellant argues only that the information should have alleged whether the defendant himself or his agent or employee sold the milk, and as this was set up as one of the grounds of the demurrer to the information at the beginning of the trial, it should not he considered, in accordance with the jurisprudence laid down in the cases cited.
However, we have examined the evidence and find that it is sufficient to justify the judgment of conviction, because it was proved that in the milk-stall of the appellant his em*869ployee, Concepción. Lniña, sold adulterated milk. Besides, lie was present when it was sold.
The judgment appealed from must he

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.